EATI'OR~EYGENERAI.
                     OF ?IrEns
                      AUSTIN    IL*, TEXAS




Honorable W. J. Townsend
County Attorney
Angellna County
Iufkin, Texas
Dear Sir:                  Opinion No. Q-6479
                           Re: May the'Tax Assessor of'Angelina
                                County Bell Broperty for"delin-
                                quent taxes and give a valid deed?
        We have received and considered your request for opinion
dated March 15, 1945, which reads as follows:
        'May the Tax-Assessor of this state.seIl
    property for delinquent taxes and glve'.avalid-.
    tax deed as can be given under any Texas tax~law?
    If so, what procedure is to be followed by sueti'
    officer in the making of said sale. If this 'can
    be done legally, it will be the shorter and less
    expensive route, and save many dollars in the
    prosecution of tax suits for the collection of
    delinquent taxes."
        We wish to call your attention to Acts 1929, 4lst Legis-
lature, page 103, Chapter 48, Section 1 (Article 7328a, V.A.C.S.):
        "That all sales of real estate made for the
    collection of delinquent taxes due thereon shall
    be made only after the fbreclosure of tax lien
    securing same has been had in a court of compet-
    ent jurisdiction In accordance-'withexisting laws
    governing the fo;eclosure of tax liens in delin-
    quent tax suits.
        The institution ahd prosecution of-tax ‘Suits ,iscontrolled
bg,Acts 1937, 45th Legislature, age 1494-a, Chapter 506 (Article
7345b, V.A.C.S., wi.thamendmentsP,.
                                 .
                                                            .,...
        Under both Article'734513andArticle 7330, the'only per-
sonauthorized tb execute a-'deedIn case land may be sold for
default in the payment of taxes Is the sheriff.
                                            .
        you are therefore advised'that the Tax Assessormay'not
sell property for delinquent taxes. The procedure set out in
Honorable W. J. Townsend, page 2        O-6479

the statutes referred to is exclusive of any summary seizure
and sale.
                               Very truly yours
                            ATTORNBYGENERAL    OF TEXAS

                               By: s/Arthur L. Mollei-
                                     Arthur--L.Moller
                                     Assistant

ALM:db:wc

APPROWD MAR 31, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman